Citation Nr: 0317967	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  98-07 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES


1.  Entitlement to an increased evaluation of acne keloid 
scars of the face, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for acne keloid 
scars of the chest and abdomen, currently rated as 10 percent 
disabling.

3.  Entitlement to a compensable rating for acne keloid scars 
of the shoulders and back.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1982.

The veteran appeals to the Board of Veterans' Appeals (Board) 
for higher ratings for his acne keloid scars of the face, 
chest, shoulders, and back. 

In February 1998, the RO denied a compensable rating for the 
veteran's keloid scars of the neck, chest, shoulders, and 
back.  By an October 1998 RO decision, the veteran was:  
granted an increased rating from 0 to 10 percent for a keloid 
scar of the jaw (previously characterized as a keloid scar of 
the neck); and granted an increased rating from 0 to 10 
percent for a keloid scar of the chest.  (Service connection 
was also granted for impairment of the jaw; the veteran did 
not appeal this decision to the Board; and this matter will 
not be discussed in the following decision.)  In August 1998 
and February 2000, the veteran presented testimony at RO and 
Board hearings, respectively, generally indicating he wanted 
higher ratings for all of his keloid scars.  In July 2000, 
the Board remanded the veteran's claims to the RO for further 
development.  (By a May 2002 decision, the RO granted service 
connection for restriction of chest inspiration (i.e. 
limitation of function of the chest), and a major depressive 
disorder; the veteran has not appealed this decision to the 
Board; and these matters will not be discussed in the 
following decision.)  Finally, it is noted that the Board 
provided the veteran with notice of the Veterans Claims 
Assistance Act (VCAA) as well as pertinent regulatory changes 
via a November 2002 letter; he did not respond despite being 
given ample opportunity. 


FINDINGS OF FACT

1.  The veteran has an acne keloid scar that is located on 
the left mandible line (i.e. left jaw line); it is triangular 
or trapezoidal in shape; it is at least .6 centimeters (cm.) 
in length; the surface of the scar is elevated; and the scar 
has, at times, been described as violaceous in hue and 
crusted.

2.  The veteran has an acne keloid scar that is located on 
the right mandible line (i.e. right jaw line); it is at least 
.6 cm. in length; the surface of the scar is elevated; and 
the scar has been described as red and violaceous in hue, and 
crusted.

3.  The veteran has numerous acne keloid scars of the chest 
and abdomen that are superficial, painful, and tender; the 
scars are productive of limitation of motion of the chest; 
and the scars are confluent and cover an area of more than 12 
square inches but less than 72 square inches.

4.  The veteran's acne keloid scars of the shoulder and back 
are small, superficial, tender, and painful.


CONCLUSIONS OF LAW

1.  The criteria for a separate rating of 10 percent, and no 
more, for an acne keloid scar of the left jaw have been met, 
prior to August 30, 2002.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).

2.  The criteria for a 30 percent rating, and no more, for an 
acne keloid scar of the left jaw have been met as of August 
30, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (67 Fed. Reg. 49590-99 (July 31, 2002)).

3.  The criteria for a separate rating of 10 percent, and no 
more, for an acne keloid scar of the right jaw have been met, 
prior to August 30, 2002.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).

4.  The criteria for a 30 percent rating, and no more, for an 
acne keloid scar of the right jaw have been met as of August 
30, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (67 Fed. Reg. 49590-99 (July 31, 2002)).

5.  The criteria for a rating in excess of 10 percent, for 
painful acne keloid scars of the chest and abdomen, have not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002), Diagnostic Code 7804 (67 Fed. 
Reg. 49590-99 (July 31, 2002)).

6.  The criteria for a separate 20 percent rating, and no 
more, for acne keloid scars of the chest and abdomen have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2002), (67 Fed. Reg. 49590-99 (July 31, 
2002)). 

7.  The criteria for a 10 percent rating, and no more, for 
acne keloid scars of the shoulder and back have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.§ 4.118, Diagnostic 
Code 7804 (2002), (67 Fed. Reg. 49590-99 (July 31, 2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

VA medical records, dated from the mid 1980s to the present 
time, show intermittent care for keloid scars.  Treatment 
included steroid injections and ointment application, among 
other things. 

A December 1997 VA scars examination report shows that the 
examiner reviewed the claims folder.  In addition, the 
examiner indicated he had previously seen the veteran for 
keloids in 1983 and 1988.  During the examination, the 
veteran complained of tenderness, pain, and itching of the 
keloids.  He also said that the cosmetic disfigurement was 
particularly bothersome for him.  

On examination of the face, it was noted he had a 3 cm. by 3 
cm. scar of the left angle of the maxilla, which was shiny, 
indurated, and with raised borders, particularly about the 
anterior area.  The scar was not adherent; the texture was 
smooth; and there was no ulceration, break-down, edema, or 
inflammation.  The coloration was slightly decreased as 
compared to the surrounding tissue.  Among all of the 
veteran's scars, the scar of the left jaw was noted as the 
most disfiguring; and it was noted it had always been as 
large as it currently was.  He also had a scar of the right 
cheek which was 1.1 cm. by 1.2 cm. in size and was similar to 
his scar of the left cheek, although much smaller.  The scar 
of the right cheek was slightly more raised, about 4 
millimeters (mm.) above the surrounding tissue, as compared 
to the scar of the left jaw.

On examination of the chest, shoulders, upper back, and 
deltoid area, it was noted he had multiple scars.  The most 
involved scars were noted as those located on the presternal 
and anterior chest areas.  The largest scar was 3.5 cm. by 
2.5 cm. in size.  It was generally noted that the scars were 
typical keloids in terms of formation, induration, (mild) 
tenderness, and smoothness to touch.  The examiner indicated 
that the scars were so numerous and confluent that they were 
difficult to separate one from the other.  There was no 
edema, inflammation, or ulceration in any of the areas.  
There was disfigurement in all involved areas. 

In general, it was noted that there was no ulceration or 
breakdown of any of the veteran's scars.  His scars tended to 
be elevated from the surrounding tissue, and were without 
edema and inflammation.  The coloration of the scars was 
slightly decreased as compared to the surrounding tissue.  It 
was also noted that none of the scars were productive of 
limitation of function (e.g. there was no limitation of 
function of the mouth or arms).

The diagnosis was keloidal scars, with some due to acne and 
some being spontaneous.  It was commented that the veteran's 
keloids tended to be permanent.  It was noted that some 
treatment such as intralesional steroids, topical steroids, 
and retinoids tended to help smooth the scars and make them 
less hypertrophic.

Photographs are on file, they are dated in June 1998.  The 
photographs are of the veteran's keloid scars of the face, 
shoulder, back, and chest.

At an August 1998 RO hearing, the veteran testified that he 
spilled chemicals on himself during service and had keloid 
scars on his face, chest, back, and shoulders as a result.  
He said that his scars were tender, painful, and caused 
itching and pulling sensations.  About four to five times per 
year, he said, the scars on his chest break open and ooze.  
He said his current scar treatment consisted of steroid 
injections, ointment application, and pills. 

A September 1998 VA scars examination shows that the examiner 
reviewed the claims folder in conjunction with the 
examination.  It was noted that this examination report was 
to serve as an addendum to the December 1997 VA scar 
examination (discussed above).  It was noted that the veteran 
had not experienced any changes aside from the following:  
(1)  The veteran described mild to moderate tenderness of the 
keloid scars of the left jaw, more so than before.  He said 
he had been taking analgesics and when he stopped taking 
such, the tenderness worsened;  (2)  He said that the keloids 
of the jaw and chest were more painful on movement.  Although 
there was no limitation in movement, movement made the scar 
areas tender and painful.  Because of the pain, he said did 
not like to perform certain movements.  The keloids on the 
left side of the cheek were productive of mild tenderness 
when he opened his mouth, particularly when he opened his 
mouth wide.  He said he had no problems eating.  The 
assessment was the same as that listed on the December 1997 
VA examination report --  keloids with acne keloidalis.  
There was no limitation of movement, but there was pain when 
opening the mouth and when stretching the arms and chest.  

At a February 2000 Board hearing, the veteran testified that 
the scar on the left side of his face had been previously 
removed, which resulted in a growing keloid which caused more 
restriction of movement.  He said his facial scars were 
disfiguring and caused him to feel very uncomfortable.  He 
said he had scars on his back and shoulders which were 
tender, became irritated on touch, and were about as big as 
his thumbnail.  When he extended his arms outward, he said, 
he felt a "pull" sensation that restricted his movement.  
About five times per year, he said, his scars (but not the 
ones on his face) oozed.  

A July 2000 VA examination report shows that the veteran 
reported that his scars were tender and painful.  He 
complained that some scars restricted his movement.  He said 
his treatment included pain medication, steroid injections, 
and ointment application.  

On examination of the face, he had a hypopigmented, 
moderately tender scar of the left face which was the shape 
of a trapezoid and measured 4.4 cm. by 3.4 cm.  In terms of 
disfigurement, there was a noticeable contrast between the 
color of his left jaw keloid and the surrounding skin; the 
keloid was highlighted by crust and a violaceous hue.  On his 
right mandible, he had a crusty, eroded, discolored scar 
which was 2.1 cm. by .9 cm. in size.  There was no apparent 
limitation in range of movement of the jaw.  He seemed to be 
able to converse without difficulty.  

On examination of the chest, he had 30 keloids over the 
presternal chest.  One scar was large (6.5 cm. by 2.9 cm. in 
size), and was apparently hypopigmented.  Another scar was 
5.8 cm. by 1.4 cm. in size.  It was variously noted that the 
scars were minimally to moderately erythematous and tender.  
Another scar was located about the right anterior chest and 
was 5 cm. by .9 cm. in size, hemorrhagically crusted, and 
with an excoriated cheloidal plaque.  There were numerous 
smaller keloids about the right anterior chest and the left 
upper abdomen.  He had approximately 10 keloidal papules, the 
largest of which measured 1.7 cm. by 4 cm. in size.

There were two keloids on his right lateral arm.  About the 
superior aspect of the right arm, the scar measured 1.2 cm. 
by .6 cm. and was violaceous, firm, and minimally tender.  
The keloid about the inferior aspect of the right arm was 1.2 
cm. by .9 cm. and was violaceous.  On examination of the mid 
upper back, he had a crusted, excoriated, erythematous, 
violaceous plaque which was 1.1 cm. by .8 cm. in size.  Over 
the medial superior aspect of the left scapula, he had a 
violaceous plaque which was 1.1 cm. by .8 cm. in size.  Over 
the right posterior shoulder, he had a plaque which was 1.2 
cm. by .6 cm. in size.  Over the left upper back, he had five 
keloid papules, the largest of which was .6 cm. in size.  
Over the left extensor upper arm, he had a violaceous, firm, 
nodular keloid plaque which was 1.5 cm. by 1.2 cm. in size.

In sum, it was noted that he had many keloids some of which 
were ulcerated and/or excoriated.  The lesions located on the 
left and right mandibular rami, his right anterior chest, and 
mid upper back were noted as hemorrhagically crusted.  There 
was mild to moderate disfigurement over the right anterior 
chest, with persistent erythema, an occasional violaceous 
hue, ulceration, and/or excoriation.  The diagnosis was 
multiple keloids, with the most likely etiology either acne 
or folliculitis.  

Photographs of the veteran's keloid scars of the face, chest, 
shoulders and back were taken at the time of the July 2000 VA 
examination.  These photographs have been reviewed. 

Private medical records, dated in November 2000, show that 
the veteran had numerous keloids which were often painful, 
tender, and disfiguring.  It was noted that the scars ranged 
in size (1 cm. to 6 cm.) and color (flesh colored to 
violaceous). 

An April 2002 VA psychiatric examination report shows that 
the veteran complained of mild scar pain.  He also said the 
scars caused him a lot of psychological distress. 

An April 2002 VA scars examination report shows that the 
veteran complained that his keloid scars caused significant 
disability including pain, tenderness, and restricted jaw and 
chest movement.  He said scar treatment had included 
application of ointment, steroid injections, laser therapy, 
and oral medication (e.g. Naproxen and Acetominophen).

On examination of the face, there was a red, raised keloid 
scar of a rough texture with some crust located on the right 
angle of the jaw which was 2 cm. by 1 cm. in size.  There was 
a scar which was roughly a triangle in shape, raised, 
hypopigmented, rough in texture with some crust, and located 
on the left angle of the mandible which was 4 cm. by 5 cm. by 
4 cm. in size.  There was restriction of jaw movement due to 
pain and the relatively inelastic scar tissue.  

On examination of the chest, he had many raised keloid scars 
which were close to being confluent over the anterior aspect 
of the chest.  The scars measured:  3 cm. by .5 cm.; .6 cm. 
by .6 cm.; 8 cm. by .6 cm.; 7 cm. by 2.2 cm.; 5 cm. by .5 
cm.; 4 cm. by 1.5 cm.; and 2 cm. by .7 cm.  There was 
restriction of motion of the anterior aspect of the chest 
during forced full inspiration due to pain and the relatively 
inelastic keloid scar tissue.  

On examination of the left shoulder, he had multiple raised 
erythematous scars.  Two scars were .8 cm. and .6 cm. in 
length, and 6 scars were .5 cm. in length.  On examination of 
the right shoulder and back, there were 8 raised erythematous 
keloid scars which ranged from .6 cm. to 1.0 cm. in size.  In 
addition, there were depressed erythematous scars over the 
right arm which measured 1.0, 1.5, and 1.4 cms. in diameter.  
It was noted that the veteran had full range of motion of the 
shoulders, and was without restriction.  

In sum, the examiner commented that all of the veteran's 
scars were tender.  The diagnoses included numerous tender 
keloid scars with disfigurements and interference with jaw 
opening and inspiration.  It was also noted that the scars 
constituted a significant cosmetic deformity. 



II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (July 31, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  Except as specifically noted, the new regulations 
are effective November 9, 2000.  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 
6, 2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The record 
shows that the veteran was properly notified of the RO 
decisions that adjusted his ratings for acne keloid scars of 
the face, chest, shoulders and back.  The veteran was issued 
a statement of the case (in May 1998) and supplemental 
statements of the case (SSOCs) (in September 2000 and June 
2002).  The Board concludes that the RO decision, SOC, and 
SSOCs, and letters sent to the veteran over the years 
informed him of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA has met its duty to inform the veteran. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The RO has requested all relevant records, 
including his VA medical records.  The veteran has not 
referenced any unobtained evidence that might aid his claims 
or that might be pertinent to the bases of the denial of his 
claims.  Further, the veteran was afforded VA examinations in 
December 1997, September 1998, July 2000, and April 2002.  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran. 

The SOC, SSOCs, and a November 2002 VCAA letter provided 
notice to the veteran of what the evidence of record 
revealed.  Additionally, these documents provided notice why 
the evidence on file did not support higher ratings for his 
acne keloid scars.  The veteran has been provided notice of 
what VA was doing to develop the claims, notice of what he 
could do to help his claims, and notice of how his claims 
were still deficient.  Because no additional evidence has 
been identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claims.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155. 

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Moreover, except as otherwise provided in the VA Schedule for 
Rating Disabilities, codified in 38 C.F.R. Part 4 (2001), all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The U.S. Court of 
Veterans Appeals (now known as the U.S. Court of Appeals for 
Veterans Appeals (Court)) has interpreted 38 U.S.C.A. § 1155 
as implicitly containing the concept that the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14.

Prior to August 30, 2002, scars were evaluated as follows:  a 
noncompensable disability evaluation is warranted for a 
slightly disfiguring scar of the head, face, or neck.  A 10 
percent evaluation requires that the scar be moderately 
disfiguring.  A 30 percent evaluation requires that the scar 
be severe, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles.  A 50 percent 
rating is warranted if there is a complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  A note following 
Diagnostic Code 7800 provides that when in addition to tissue 
loss and cicatrization there is marked discoloration, color 
contrast, or the like, the 50 percent rating may be increased 
to 80 percent, the 30 percent rating to 50 percent, and the 
10 percent rating to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002).

Under the old criteria, Diagnostic Code 7801, deals with 
scars, burns, third degree.  A 10 percent rating is warranted 
for an area or areas exceeding 6 square inches (38.7 cm.).  A 
20 percent rating is warranted for an area or areas exceeding 
12 square inches (77.4 cm).  A 30 percent rating is warranted 
for an area or areas exceeding one-half square foot (.05 m.).  
A 40 percent rating is warranted for an area or areas 
exceeding 1 square foot (.1 m).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2002).  Note (1) provides that the 
actual third degree residual involvement is required to the 
extent shown under Diagnostic Code 7801.  Note (2) provides 
that ratings for widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2002).  

Under the old criteria, Diagnostic Code 7802, deals with 
scars, burns, second degree.  A 10 percent rating is 
warranted if the area or areas approximate 1 square foot (.1 
m.)  Ratings for widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2002).

Finally, under the old criteria, which is in effect prior to 
August 30, 2002, a 10 percent evaluation is warranted for 
superficial scars that are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  
A 10 percent evaluation is warranted for superficial scars 
that are tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Finally, scars 
may also be evaluated for limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

Effective August 30, 2002, the regulations pertaining to the 
evaluation of scars were revised.  The newly revised 
regulations are discussed as follows:  Diagnostic Code 7800, 
Disfigurement of the head, face, or neck, provides that an 80 
percent rating is warranted where there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement.  A 50 percent rating is warranted for visible 
or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with four or five characteristics of 
disfigurement.  A 30 percent rating is warranted for visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  A 10 percent rating is warranted for one 
characteristic of disfigurement. 

Note (1) following the Diagnostic Code provides that:  (1)  
The 8 characteristics of disfigurement, for purposes of 
evaluation under § 4.118, are:

Scar 5 or more inches (13 or more cm.) in 
length.
Scar at least one-quarter inch (0.6 cm.) 
wide at widest part.
Surface contour of scar elevated or 
depressed on palpation.
Scar adherent to underlying tissue.
Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).
Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).
Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.).
Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Note (2) following Diagnostic Code 7800 provides that tissue 
loss of the auricle under Diagnostic Code 6207 (loss of 
auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or Diagnostic Code 6063 
(anatomical loss of one eye) should be rated as appropriate.  
Note (3) following Diagnostic Code 7800 provides that 
unretouched color photographs should be taken into 
consideration when evaluating under these criteria.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (67 Fed. Reg. 49590-
99 (July 31, 2002)). 

The newly revised Diagnostic Code 7801 pertains to scars, 
other than head, face, or neck, that are deep or that cause 
limited motion.  A 40 percent rating is warranted in area or 
areas exceeding 144 square inches (929 sq. cm.).  A 30 
percent rating is warranted in area or areas exceeding 72 
square inches (465 sq. cm.).  A 20 percent rating is 
warranted in area or areas exceeding 12 square inches (77 sq. 
cm.).  A 10 percent rating is warranted in area or areas 
exceeding 6 square inches (39 sq. cm.).  Note (1) provides 
that scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2) provides 
that a deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (67 
Fed. Reg. 49590-99 (July 31, 2002)). 

Under the newly revised regulations, scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion are rated 10 percent disabling provided the 
area or areas are 144 square inches (929 sq. cm.) or greater.  
Note (1) provides that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  Note (2) 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7802 (67 Fed. Reg. 49590-99 (July 31, 2002)).

Under newly revised Diagnostic Code 7803, scars, superficial, 
unstable are rated 10 percent disabling.  Note (1) provides 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2) 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (67 Fed. Reg. 49590-99 (July 31, 2002)).

Under newly revised Diagnostic Code 7804, scars, superficial, 
painful on examination are rated 10 percent disabling.  Note 
(1) provides that a superficial scar is one not associated 
with underlying soft tissue damage.  Note (2) provides that 
in  this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  (See § 
4.68 of this part on the amputation rule.) 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (67 Fed. Reg. 49590-99 (July 31, 2002)).

Under newly revised Diagnostic Code 7805, scars, other, are 
to be rated based on limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (67 Fed. Reg. 
49590-99 (July 31, 2002)).

Since there was a change in law during the pendency of this 
appeal, the Board must apply the version of the law that is 
more favorable to the claim.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Via a November 2002 letter, the 
veteran and his representative were afforded notice of the 
change in the regulations regarding how skin disabilities are 
to be evaluated; while given ample opportunity, they have not 
responded.  Given the ample time to respond, there is no 
prejudice to the veteran and the Board may proceed with 
appellate review of his claims.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Finally, the Secretary shall consider all information and lay 
and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The veteran developed keloid scars on his face (including on 
his left and right jaw), chest, shoulders, arms, and back for 
which service connection has been established.  The veteran's 
complaints, as asserted in statements and in RO and Board 
hearing testimony, are to the effect that the scars are 
tender, painful, and disfiguring.  In particular, he has 
indicated that his facial scars make him self-conscious.  
While the veteran is competent to testify as to 
symptomatology he has experienced, without medical expertise 
or training, he is not competent to offer a medical opinion 
as to the severity of his current dermatological problems.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (laypersons are 
not competent to render medical opinions).

The Board will discuss the keloid scars separately, as 
indicated below. 

A.  Acne Keloid Scars of the Face

As an initial matter, it is noted that the veteran has acne 
keloid scars of both the left and right jaw.  The RO has 
rated these scars of the jaw as 10 percent disabling, in 
total.  In the following decision, the Board will rate each 
scar of the jaw separately.  

Left Jaw

On VA examination in December 1997, it was noted that his 
scar of the left jaw was 3 cm. by 3 cm. in size.  The scar 
was described as shiny, indurated, and smooth in texture.  
The scar had raised borders, was non-adherent, and was 
without ulceration, edema, break-down, or inflammation.  The 
scar's coloration was noted as slightly decreased.  The 
examiner opined that among all of the veteran's keloid scars, 
the scar of the left jaw was the most disfiguring.  It was 
also noted that there was no limitation of function of the 
jaw.  In September 1998, an addendum was made to the December 
1997 examination report.  It was noted that the veteran's 
scar of the left jaw had changed little aside from more 
tenderness (which was characterized as mild to moderate) and 
more pain on movement.  It was again noted that there was no 
limitation of movement, and that the veteran could open his 
mouth fully and eat without difficulty. 

On VA examination in July 2000, it was noted that his scar of 
the left jaw was the shape of a trapezoid and measured 4.4 
cm. by 3.4 cm. in size.  The scar was hypopigmented, and 
moderately tender.  In terms of disfigurement, the examiner 
opined that there was a noticeable contrast between the color 
of his left jaw keloid and the surrounding skin.  It was also 
noted that the keloid was highlighted by crust and a 
violaceous hue. 

Finally, on VA examination in April 2002, the scar was 
described as roughly a triangle in shape, measuring 4 cm. by 
5 cm. by 4 cm. in size, and located on the left angle of the 
mandible.  The scar was raised, hypopigmented, rough in 
texture with some crust.
 
Under the old criteria, the Board finds that the veteran's 
scar of the left jaw is most appropriately described as 
moderately disfiguring, and is properly rated 10 percent 
disabling under Diagnostic Code 7800.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (prior to August 30, 2002).  It is noted 
that medical evidence on file as well as unretouched 
photographs reflect that the scar in question is triangular 
or trapezoidal in shape and is apparently no longer than 5 
cm. in length.  The scar does not effect any central features 
of the face, including the eyes, nose, or lips.  The scar is 
not located on the central part of the left cheek.  Rather, 
the scar is located on the left angle of the mandible (i.e. 
left jaw line) and is quite close to his left ear.  While the 
scar has been described, at times, as crusted and violaceous 
in hue, it is not productive of a marked and unsightly 
deformity.  Again, the scar is not near the central features 
of the face and it is relatively small.  Notably, none of the 
medical evidence on file, including the VA examinations 
(described in detail, above), reflects the opinion that the 
scar of the left jaw is severely disfiguring.  In sum, the 
Board finds that the scar does not warrant an increased 
rating, to 30 percent, as there is no evidence of severe 
disfigurement or marked and unsightly deformity.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (prior to August 30, 2002). 

With regard to the newly amended criteria, it is noted that 
the veteran's scar of the left jaw is indeed productive of a 
higher rating.  The veteran meets the criteria for a 30 
percent rating as he possesses two of the listed 
characteristics of disfigurement:  1)  the surface contour of 
the scar is elevated; and 2) the scar is at least .6 cm. 
wide.  The veteran does not meet the criteria for an even 
higher rating (50 percent or more), in part, as his scar is 
not productive of more than three of the listed 
characteristics such as: being adherent in nature, or being 5 
or more inches in length.  Further, it is noted that his scar 
is not productive of visible or palpable tissue loss or gross 
distortion or asymmetry of two features or paired sets of 
features.  38 C.F.R. § 4.118, Diagnostic Code 7800 (effective 
August 30, 2002). 

While the veteran has met the criteria for a 30 percent 
rating under the newly revised regulations during the entire 
appellate period, the effective date of the newly revised 
regulation controls.  38 C.F.R. §§ 3.114, 3.400.  As noted, 
the effective date of the newly revised skin regulations is 
August 30, 2002.  Accordingly, a separate 10 percent rating 
is assigned until August 29, 2002, under the old skin 
regulations; and a 30 percent rating is assigned as of August 
30, 2002, under the newly revised skin regulations. 

Right Jaw

On VA examination in December 1997, the veteran's scar of the 
right jaw was noted as 1.1 cm. by 1.2 cm. in size and was 
described as similar but smaller in comparison to his scar of 
the left jaw.  The surface contour of the scar of the right 
jaw was noted as being 4 mm. above the surrounding tissue, 
and slightly more raised than the scar of the left jaw.  
There was no noted limitation of function.  In September 
1998, an addendum was made to the December 1997 VA 
examination report.  It was noted that the veteran's 
condition had changed little aside from more pain on jaw 
movement.  It was also noted that there was no limitation of 
movement, and that the veteran could open his mouth fully and 
could eat without difficulty. 

On VA examination in July 2000, the scar of the right 
mandible was noted as 2.1 cm. by .9 cm. in size.  The scar 
was described as crusty, eroded, and discolored.  

On VA examination in April 2002, it was noted that the scar 
was located on the right angle of the jaw, and measured 2 cm. 
by 1 cm. in size.  The scar was red, raised, and of a rough 
texture with some crust.

As in the aforementioned claim, the veteran's scar of the 
right jaw is most appropriately rated under Diagnostic Code 
7800 which pertains to disfigurement of the head, face or 
neck.  Under the old criteria, the Board finds that the 
veteran's scar of the right jaw is best described as 
moderately disfiguring, and is properly rated 10 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Code 7800 (prior to 
August 30, 2002).  It is noted that evidence on file reflects 
that the scar in question is 2 cm. by 1 cm. in size.  The 
scar is located on the far right side of the face, about the 
right angle of the mandible (i.e. right jaw line); and it is 
quite close to his right ear.  The scar has been regularly 
described as red, raised, crusted, and red and violaceous in 
hue; however, it is not productive of a marked and unsightly 
deformity.  Again, it does not effect a central feature of 
the face; it is located off to the right side of the face; 
and it is rather small in size.  Notably, none of the medical 
evidence on file, including the VA compensation examinations, 
reflects the opinion that the scar of the right jaw is 
severely disfiguring.  In sum, the Board finds that the scar 
of the right jaw does not warrant an increased rating, to 30 
percent, under the old criteria, as there is no evidence of 
severe disfigurement or marked and unsightly deformity.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (prior to August 30, 
2002). 

With regard to the newly amended criteria, it is noted that 
the veteran's scar of the right jaw is indeed productive of a 
higher rating.  The veteran meets the criteria for a 30 
percent rating as he possesses two of the listed 
characteristics of disfigurement:  1)  the surface contour of 
the scar is elevated; and 2) the scar is at least .6 cm. 
wide.  The veteran does not meet the criteria for an even 
higher rating (50 percent or more), in part, as his scar is 
not productive of more than three of the listed 
characteristics such as being abnormal in texture or being 
hypo or hyperpigmented in an area exceeding 29 sq. cm.  
Further, it is noted that his scar is not productive of 
visible or palpable tissue loss or gross distortion or 
asymmetry of two features or paired sets of features.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (effective August 30, 
2002).

As in the previous claim, while the veteran has met the 
criteria for a 30 percent rating under the newly revised 
regulations during the entire appellate period, the effective 
date of the newly revised regulation controls.  38 C.F.R. 
§§ 3.114, 3.400.  As noted, the effective date of the newly 
revised skin regulations is August 30, 2002.  Accordingly, a 
separate 10 percent rating is assigned until August 29, 2002, 
under the old skin regulations; and a 30 percent rating is 
assigned as of August 30, 2002, under the newly revised skin 
regulations. 

Finally, with regard to both of the aforementioned facial 
scars it is noted that the RO has already granted the veteran 
compensation for jaw impairment; the veteran has not 
requested appellate review of this matter; and this matter 
need not be further discussed.  In addition, as noted above, 
separate ratings have been given to the scars of the face as 
each is separate and distinct in nature.  Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).

B.  Acne Keloid Scars of the Chest and Abdomen

On VA examination in December 1997, it was noted that the 
veteran had multiple scars of the chest and abdomen.  The 
most "involved" scars were those located on the presternal 
and anterior chest areas.  The largest scar was described as 
3.5 by 2.5 cm. in size.  It was generally noted that the 
scars were typical keloids in terms of formation, induration, 
tenderness, and smoothness to touch.  The examiner indicated 
that the scars were so numerous and confluent that it was 
difficult to separate one from the other.  There was no 
edema, inflammation, or ulceration in any of the areas.  
There was disfigurement in all involved areas.  In September 
1998, an addendum was made to the December 1997 examination 
report.  It was noted that the veteran's condition had 
changed little aside from more pain on movement.  It was also 
noted that there was no limitation of movement.  

On VA examination in July 2000, it was noted that he had 30 
keloids over the pre-sternal chest.  The scars varied in size 
and nature.  Some scars were large (e.g., 6.5 cm. by 2.9 cm. 
in size), and others were quite small.  Some scars were 
erythematous (ranging from minimal to moderate), tender, and 
hemorrhagically crusted.  It was concluded he had mild to 
moderate disfigurement of the right anterior chest caused by 
persistent erythema; the scars were of an occasional 
violaceous hue; and the scars were productive of ulceration 
and/or excoriation. 

On VA examination in April 2002, it was noted he had many 
raised keloid scars which were close to being confluent over 
the anterior aspect of the chest.  The scars ranged in size 
(as previously noted).  The examiner commented that all of 
the veteran's scars were tender.  There was restriction of 
motion of the anterior aspect of the chest during forced full 
inspiration due to pain and the relatively inelastic keloid 
scar tissue.  The diagnoses included numerous tender keloid 
scars.  

Applying the rating criteria to the veteran's claim, it is 
noted that the keloid scars of the chest have been 
consistently noted as tender and painful; and this is 
productive of a 10 percent rating under either the new or old 
Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (prior to and as of August 30, 2002).  A 10 percent 
rating is the highest available rating under this Diagnostic 
Code, and has already been assigned by the RO.  As such, the 
veteran's claim for a higher rating may not prevail under 
this Diagnostic Code. 

The record does not reveal the veteran's scars of the chest 
are poorly nourished on a chronic basis; and there is only 
occasional ulceration, not repeated ulceration.  As such, 
application of a separate 10 percent rating under the old 
Diagnostic Code 7803 is not warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (prior to August  30, 2002); Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  Similarly, the newly 
revised Diagnostic Code 7803 does not afford the veteran a 
higher rating as his scars of the chest are not unstable with 
frequent loss of skin covering the scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (effective August 30, 2002).  

It has been noted that the veteran's keloid scars of the 
chest are inelastic and result in restriction of motion of 
the anterior aspect of the chest.  Given the veteran's 
apparent limitation of motion of the chest, application of 
Diagnostic Code 7801 is warranted.  Diagnostic Code 7801 
provides ratings based on the surface area of the scar.  In 
this regard, examiners have indicated that there are so many 
chest and abdomen scars that it is hard to distinguish one 
from another.  Unretouched photographs on file indeed reflect 
that the veteran has multiple scars which intermittently 
cover the entire chest (both left and right sides) and a 
portion of the left abdomen.  The veteran's scars cover an 
area of at least 12 square inches but certainly not more than 
72 square inches.  As such, the veteran is entitled to a 
separate 20 percent rating under Diagnostic Code 7801 (either 
the new or old versions).  (In applying the old version of 
Diagnostic Code 7801 as opposed to Diagnostic Code 7802, the 
Board has granted the veteran the benefit-of-the-doubt, and 
determined that the his acne keloid scars of the chest are 
analogous to third degree burn scars as opposed to second 
degree burns.)  Despite the confluence of scars, the 
veteran's scars of the chest do not cover an area greater 
than 465 square cm or .05 m.; as such, a rating higher than 
20 percent under either the old or new versions of Diagnostic 
Codes 7801 is not warranted.  38 C.F.R. § 4.118, Diagnostic 
Codes 7801.  

The Board acknowledges that the RO has already assigned the 
veteran a 10 percent rating based on restriction of chest 
inspiration or limitation of pulmonary function.   38 C.F.R. 
§ 4.118, Diagnostic Code 7805; 38 C.F.R. § 4.97, Diagnostic 
Code 6843.  As previously noted, the veteran has not appealed 
this decision.  As such, this decision need not discuss this 
matter any further.  The assignment of separate ratings for 
limitation of motion (Diagnostic Code 7801) and limitation of 
function (Diagnostic Codes 7805 and 6843) does not violate 
the rule against pyramiding as each relevant Diagnostic Code 
evaluates wholly different symptoms (i.e. surface area of the 
scar and resultant pulmonary impairment).  Esteban v. Brown, 
6 Vet. App. 259, 261 (1994) (it is possible for a veteran to 
have "separate and distinct manifestations" from the same 
injury, permitting separate disability ratings).

In sum, the veteran's keloid scars of the chest and abdomen 
are most appropriately rated as 10 percent disabling based on 
pain under Diagnostic Code 7804.  In addition, the veteran is 
entitled to a separate 20 percent rating for keloid scars of 
the chest and abdomen under Diagnostic Code 7801 based on 
surface size.  38 C.F.R. § 4.118, Diagnostic Code 7801.  
 
C.  Acne Keloid Scars of the Shoulders and Back

On VA examination in December 1997, it was noted he had 
multiple scars of the shoulders and back.  In general, it was 
noted that there was no ulceration or breakdown of any of the 
veteran's scars.  His scars were elevated from the 
surrounding tissue, and were without edema and inflammation.  
The coloration of the scars was slightly decreased as 
compared to the surrounding tissue.  It was specifically 
noted that there was no limitation of function of the arms.  
A September 1998 VA addendum is not notable for any findings 
with respect to the veteran's scars of the shoulders and 
back.  

On VA examination in July 2000, it was noted that he had 
multiple scars of the upper shoulders, arms, and back.  The 
scars of the arms and upper back were small in size (around 
1.6 cm. to .6 cm. in length), firm, violaceous, and minimally 
tender.  The scars of the mid upper back were described as 
crusted, excoriated, and erythematous. 

On VA examination in April 2002, it was noted he had multiple 
small (no more than 1 cm. long), raised, erythematous scars 
of the shoulders and back.  It was noted that the veteran had 
full range of motion of the shoulders, and was without 
restriction.  The examiner commented that all of the 
veteran's scars were tender.  The diagnoses included numerous 
tender keloid scars.

Applying the criteria to the veteran's claim for a higher 
rating for keloid scars of the shoulders and back, it is 
noted that such have been consistently noted as tender and 
painful; and this is productive of a 10 percent rating under 
the old or newly revised Diagnostic Code 7804.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (prior to and as of August 30, 
2002).  The record, as a whole, does not demonstrate scars of 
the shoulders and back that are poorly nourished with 
repeated ulceration; as such, a higher rating under the old 
Diagnostic Code 7803 is not warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (prior to August 30, 2002); Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  In addition, limitation 
of function of the shoulders and back has not been 
demonstrated; as such a higher rating is not warranted under 
Diagnostic Code 7805 (prior to August 30, 2002). 

It is noted that the veteran's scars of the shoulder and back 
do not cover a contiguous area of 929 square cm. or greater; 
as such Diagnostic Code 7802 is not for application.  
38 C.F.R. § 4.118, Diagnostic Code 7802.  Similarly, 
Diagnostic Codes 7801 and 7803 are inapplicable as the 
veteran's scars of the shoulders and back are not deep, 
associated with underlying soft tissue damage, unstable, and 
does not cause limited motion.  38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7803 (effective August 30, 2002).  

Application of both the old and newly revised regulations 
yields the same result.  The veteran's keloid scars of the 
shoulder and back are most appropriately rated as 10 percent 
disabling under Diagnostic Codes 7804 (new and old); a 10 
percent rating is the maximum available rating.  The claim 
for an increased rating is 
granted.  38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to 
and as of August 30, 2002). 



	(CONTINUED ON NEXT PAGE)





ORDER

A separate rating of 10 percent is granted prior to August 
30, 2002, for a keloid scar of the left jaw. 

A 30 percent rating is granted as of August 30, 2002, for a 
keloid scar of the left jaw.

A separate rating of 10 percent is granted prior to August 
30, 2002, for a keloid scar of the right jaw.

A 30 percent rating is granted as of August 30, 2002, for a 
keloid scar of the right jaw.

A rating in excess of 10 percent for a painful keloid scars 
of the chest and abdomen is denied.

A separate rating of 20 percent is granted for keloid scars 
of the chest and abdomen (based on surface size). 

A 10 percent rating for keloid scars of the shoulders and 
back is granted.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

